Citation Nr: 1208336	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spinal condition (back condition).  

2.  Entitlement to service connection for residuals of a chest contusion (chest condition).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to December 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
These matters were previously before the Board in May 2010.  At such time, the Board found that new and material evidence had been received to reopen claims of entitlement to service connection for a back condition and a chest condition.  The Board remanded the matters to the Agency of Original Jurisdiction (AOJ) for additional development.  

Unfortunately, the Board finds that there has not been substantial compliance with its remand directive and the matters must again be REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id. 

Here, the Board remanded these matters in May 2010 in order to obtain contemporaneous VA outpatient treatment records, to allow the Veteran to identify and submit relevant private treatment records and to afford the Veteran a VA examination with an opinion as to most likely etiology of the disability in question.  

As regards the VA outpatient treatment records, it was noted that the most recent treatment record was dated in May 2006.  Since remanding the matter, however, it does not appear that the AOJ made any efforts to obtain current VA treatment records.  Moreover, while a VA examiner in February 2011 indicated that she reviewed "available CPRS records" and "Veterans Administration" records, the Board cannot say with any certainty that there are no outstanding VA outpatient treatment records.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek those records.  38 C.F.R. § 3.159(c) (2011).  Additionally, if no records are available, the AOJ should document the claims file as to that fact.  

As regards the outstanding private medical records, in a December 2010 letter, the AOJ advised the Veteran to identify any healthcare providers who had treated him for back and chest conditions, and, if necessary, provide authorization to enable VA to obtain the records on his behalf.  The Board had previously noted in its Remand directive that these records, specifically records from Dr. M. L. B. dated from March 2001 forward and Dr. S. dated from March 2007 forward, could assist the Veteran in supporting his contention regarding continuity of treatment since service discharge.  Unfortunately, the Veteran did not respond to the December 2010 letter and these potentially relevant private treatment records remain outstanding.  

Unlike VA outpatient treatment records, VA does not have the same duty to obtain outstanding relevant private treatment records unless the Veteran cooperates with VA's efforts.  See 38 C.F.R. § 3.159(c)(1).  Significantly, prior to obtaining private treatment records a claimant must first cooperate with VA by providing "enough information to locate the existence of the records" and "authorize the release of existing records."  Here, the Veteran has not cooperated with VA's efforts to obtain the private treatment records.  However, as this matter is being remanded for other reasons, the Veteran should once again be afforded an opportunity to provide the records.  The Veteran is reminded that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Finally, as regards the VA examination, the Veteran was afforded a VA examination in February 2011.  However, the examination is deficient for several reasons.  

First, it is unclear if the examiner reviewed the Veteran's claims file.  On the first page of the examination report, the examiner notes that the "C-File: Not requested by VARO."  While the examiner did review the available CPRS records and does appear to consider the history as set forth in the Board's May 2010 Remand directive, the Board cannot say that such review is a sufficient replacement for review of the Veteran's claims file.  The Board acknowledges that the lack of claims file review does not, in and of itself, render an opinion inadequate.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Here, however, due to the fact that the Veteran had a documented in-service injury affecting his chest and back and because a private physician has provided a statement in June 2007 indicating a likely relationship between a current upper and mid thoracic spine, chest, and ribcage disability and the in-service injury, any opinion rendered should include a review of the Veteran's claims file.  

Finally, in the Remand directive, the VA examiner was directed to provide an opinion as to (1) the likelihood that any diagnosed chest or spine condition was related to an incident or injury during service, and (2), an opinion as to the etiology of any spine condition, to include an opinion regarding any developmental condition found.  Finally, the examiner was asked to comment on the other medical opinions of record, to specifically include the June 2007 letter from Dr. M. L. B. 

The examination report includes a physical examination and appears to include diagnoses of lumbar spondylosis, cervical spondylosis, diffuse idiopathic skeletal hyperostosis, and degenerative changes in the lower thoracic spine.  The examiner, however, does not clearly provide an opinion as to the likely etiology of the condition or comment upon the private medical opinion of record.  Rather, the examiner only states that "osteoarthritis develops from normal wear-and-tear of the joints as we age."  She further states that she "cannot base the relationship of the development of the Veteran arthritis to his in-service fall with chest contusion and rib cage."  

The Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the one-sentence opinion and rationale does not address whether the in-service injury and disabilities found on service discharge examination resulted in a current disability.  Moreover, while the examiner references the June 2007 private medical opinion, the VA examiner does not indicate the basis for her agreement or disagreement with that opinion.  

Given these collective deficiencies, the Board finds that additional examination and opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall attempt obtain and associate with the claims file the Veteran's VA outpatient treatment records for the period from May 2006 to present.  If such records do not exist or are otherwise not available after reasonable efforts, such circumstances shall be fully documented in the claims file.

2.  Contact the Veteran and ask him to identify any medical treatment providers who have treated him for symptoms of a back condition (including but not limited to the low back) or a chest condition.  After obtaining any necessary authorizations, request copies of any outstanding VA and private treatment records.  Requests should specifically be made for any records from Dr. M.L.B. dated from March 2001 forward, records from Dr. S. dated from March 2007 forward.  Requests should also be made to any other providers for whom the Veteran provides adequate identifying information, including but not limited to Drs. T. and H.  All requests and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records, in accordance with 38 C.F.R. § 3.159(c) &(e). 

3.  Return the claims file to the VA examiner who conducted the February 2011 examination, or if she is unavailable, schedule the Veteran for a new VA examination.  The entire claims file and a copy of this remand should be made available for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted, to include both musculoskeletal and neurological symptoms, as appropriate.  

The examiner is requested to offer an opinion as to whether any diagnosed chest or spine condition is at least as likely as not (probability of 50 percent or more) related to any incident or injury during service.  With respect to the spine, the examiner should render an opinion as to the etiology of any diagnosed condition thoracolumbar spine. 

Further, if a developmental condition is found, the examiner should specifically state whether it is at least as likely as not (probability of 50 percent or more) that such condition was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability. 

Any opinion offered must be accompanied by a complete rationale.  The examiner is requested to comment on any other medical opinions of record, to include the June 2007 letter from Dr. M.L.B.  If an opinion as to any of these questions cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered. 

4.  The AOJ should ensure that the examination report responds to the question posed in this Remand directive.  If the report is inadequate or incomplete, it should be returned for corrective action.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


